Citation Nr: 0207089
Decision Date: 06/17/02	Archive Date: 08/16/02

DOCKET NO. 00-11 377               DATE JUN 17, 2002

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), previously classified as anxiety disorder,
evaluated as 30 percent disabling, effective from October 1997, and
as 70 percent disabling, effective from August 2000.

(The issues of entitlement to secondary service connection for
heart disease and entitlement to an effective date earlier than
August 2000 for a total rating for compensation purposes based on
individual unemployability will be the subjects of a later
decision.)

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

Richard V. Chamberlain, Counsel 

INTRODUCTION

The veteran had active service from November 1946 to April 1948 and
from August 1948 to May 1952.

An April 1998 RO rating decision increased the evaluation for
generalized anxiety disorder from 10 to 30 percent, effective from
October 1997. The veteran submitted a notice of disagreement with
the evaluation assigned for that disorder and the RO sent him a
statement of the case in November 1998. In February 1999, the
veteran completed the appeal of that issue with the submission of
a substantive appeal. A January 2001 RO rating decision
reclassified the service-connected psychiatric disability to PTSD
and increased the evaluation from 30 to 70 percent, effective from
August 2000. The veteran is presumed to be seeking the maximum
schedular evaluation for the psychiatric disability and this matter
continues to be an issue for appellate consideration. AB v. Brown,
6 Vet. App. 35 (1993). The appeal also comes to the Board of
Veterans' Appeals (Board) from November 1999 and later RO rating
decisions that denied secondary service connection for heart
disease and an effective date earlier than August 2000 for a total
rating for compensation purposes based on individual
unemployability.

The Board is undertaking additional development on the issues of
entitlement to secondary service connection for heart disease and
entitlement to an effective date earlier than August 2000 for a
total rating for compensation purposes based on individual
unemployability, pursuant to authority granted by 67 Fed. Reg.
3,099 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R.
19.9(a)(2)). When it is completed, the Board will provide notice of
the development as required by Rule of Practice 903. (67 Fed. Reg.
3,099 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R.

- 2 -

20.903.) After giving the notice and reviewing your response to the
notice, the Board will prepare a separate decision addressing those
issues.

FINDINGS OF FACT

1. The veteran's psychiatric condition has been manifested
primarily by anxiety, depression, suicidal ideation with no plans,
and recollections of experiences in service that produced
occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform
occupational tasks prior to August 2000.

2. The veteran's psychiatric condition has been manifested
primarily by anxiety, occasional paranoia, irritability,
depression, suicidal ideation with plans, tangential and
circumstantial behavior, problems with insight and judgment, and
recollections of experiences in service that have produced total
occupational and social impairment from August 2000.

CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 30 percent for PTSD
prior to August 2000 are not met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.7, 4.130, Code 9411 (2001).

2. The criteria for a 100 percent evaluation for PTSD, effective
from August 2000, are met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
4.7, 4.130, Code 9411 (2001).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 5100,
5103A, and 5126, and codified as amended at 5102, 5103, 5106 and
5107 (West Supp. 2001)) redefined VA's duty to assist a veteran in
the development of a claim. Guidelines for the implementation of
the VCAA that amended VA regulations were published in the Federal
Register in August 2001. 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159, and
3.326(a)). The Board finds that all relevant evidence has been
obtained with regard to the veteran's claim for an increased
evaluation for PTSD, and that the requirements of the VCAA have in
effect been satisfied.

The veteran has been provided with VA psychiatric examinations to
determine the current severity of his psychiatric condition. He and
his representative have been provided with a statement of the case
and supplemental statement of the case that discuss the pertinent
evidence, and the laws and regulations related to the claim, that
essentially notify them of the evidence needed by the veteran to
prevail on the claim. There is no identified evidence that has not
been accounted for and the veteran's representative has been given
the opportunity to submit written argument.

Under the circumstances, the Board finds that the veteran has been
provided with adequate notice of the evidence needed to
successfully prove his claim and that there is no prejudice to him
by appellate consideration of the claim at this time without a
prior remand of the case to the RO for providing additional
assistance to the veteran in the development of his claim as
required by the VCAA or to give the representative another
opportunity to present additional evidence and/or argument. Bernard
v. Brown, 4 Vet. App. 384 (1993). See also Karnas v. Derwinski, 1
Vet. App. 308 (1991). The extensive record on appeal demonstrates
the futility of any further evidentiary development and that there
is no reasonable possibility that further assistance would aid him
in substantiating his claim. Hence, no further assistance to the
veteran is required to fulfill VA's duty to assist him in the

- 4 -

development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000);
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A. Factual Background

The veteran had active service from November 1946 to April 1948 and
from August 1948 to May 1952.

A January 1953 RO rating decision granted service connection for
anxiety. A 10 percent evaluation was assigned for that condition,
effective from May 1952.

A January 1959 RO rating decision reduced the evaluation for
anxiety from 10 to zero percent. The zero percent evaluation was
effective from March 1959.

A November 1983 RO rating decision increased the evaluation for
anxiety from zero to 10 percent. The 10 percent evaluation was
effective from May 1983 and remained unchanged until the April 1998
RO rating decision.

A longitudinal review of the record reveals that VA and private
medical records, including records received with documents from the
Social Security Administration (SSA), show that the veteran was
treated and evaluated for various medical problems in the 1980's,
1990's, and 2000. The SSA documents and employment data, also of
record, reveal that the veteran has been unemployed since 1983 and
entitled to SSA benefits from that time. A decision from an
Administrative Law Judge of the SSA in May 1985 shows that the
veteran was found entitled to disability benefits and that his
disabilities were coronary artery disease with angioplasty
performed in 1984, status post back fusion in 1963, back strain,
esophagitis, mild anxiety, and migraine headaches (other than
anxiety, the record does not show that service connection is in
effect for those conditions). The more salient medical reports
relating to the claims being considered in this appeal are
discussed in the appropriate sections of this decision.

5 -

A private medical report dated in December 1997 shows that the
veteran was recently diagnosed with mild depression and possible
PTSD. He was given medication for possible relief of symptoms.

The veteran underwent a VA psychiatric examination in February
1998. It was noted that he was on psychiatric medications. He was
preoccupied, initially, with a series of horror stories concerning
his contact with VA physicians and related a traumatic experience
that occurred in service. His conversation was coherent and
relevant. He had episodic anxiety attacks described as feeling
flushed, experiencing palpitations, and going into a cold sweat. He
reported angina attacks. There were no hallucinations, delusions or
paranoid ideas. He described recurrent periods of severe depression
with suicidal ideation. He felt that his neurosis had interfered
with his interpersonal relationships all of his life because it
caused him to be irritable and hard to get along with. His insight
and judgment were not impaired. The Axis I diagnosis was chronic
generalized anxiety disorder. The Axis V diagnosis or GAF was 59.
The examiner noted that the veteran was competent, but suffered
from a fairly severe chronic anxiety disorder that would
substantially interfere with employment.

A statement from a registered nurse who lived with the veteran was
received in March 1999. The statement was to the effect that the
veteran tended to dwell on unfortunate military experiences that
interfered with his ability to get along with people. She reported
that the veteran had dreams of military experiences that interfered
with sleep and made him extremely anxious.

A VA medical report shows that the veteran underwent psychiatric
evaluation in April 1999. A history of one marriage and one divorce
was noted. It was noted that he had 2 grown children and a
girlfriend. He reported a strained relationship with his former
wife and children, and a good relationship with his girlfriend. He
reported some suicidal thinking and ideation, but no plan or
intent. His affect was anxious. He was oriented to time, place, and
person. His memory was good. His insight and judgment seemed
questionable. The Axis I diagnosis was generalized anxiety
disorder. The GAF was 60, currently and in the past year. The
examiner, a

- 6 -

social worker, noted that the veteran would be scheduled for a
psychiatric examination for diagnostic purposes and medication
management. It was also noted that he would be seen periodically
for one to one sessions by the examiner for supportive services and
in order to monitor his progress.

The veteran underwent VA psychiatric examination in September 1999.
He complained of sleep disturbances and difficulty failing asleep,
waking up with night sweats, having nightmares, having knots in the
legs, and having an upset stomach. He talked a great deal about
experiences in service. He was very anxious. He had a flushed face.
He was spontaneous. His speech was fast pressured. He was loud. He
was quite circumstantial. He admitted to depression, panic attacks,
and anxiety. He described his panic attacks as an increase in his
heart rate. His concentration was somewhat impaired due to his
anxiety level. The Axis I diagnosis was chronic generalized anxiety
disorder with frequent acute exacerbations. The Axis V diagnosis
was 60. The examiner noted that the veteran was unemployable but
competent to handle VA funds.

In an August 2000 letter, the veteran notified the RO that his
service-connected psychiatric disability was more severe than
currently evaluated.

The veteran underwent a VA psychiatric examination in November
2000. He complained of intense panic attacks that he reported
happened 16 times a week. He described his anxiety attacks as
including various symptoms, including chest pain. His mood was
anxious. His affect was congruent with mood. He was irritated,
frustrated, and angry with VA. He ruminated over perceived wrongs.
His speech was rapid and pressured with over-attention to detail.
He was tangential and circumstantial on occasion. Content of speech
reflected some paranoid ideation. He admitted to suicidal ideation
and admitted to devising plans where "they will be successful". He
denied suicide intent. He denied any homicidal ideation. His
insight and judgment were problematic as he appeared to ruminate
continuously about the traumas he encountered with the military and
later the VA. It was noted that he had witnessed traumatic events
in service. The Axis I diagnosis was chronic

- 7 -

and severe PTSD. The Axis V diagnosis was 40. The examiner
concluded that the veteran was unemployable but competent to handle
VA funds.

VA medical reports show that the veteran received continuous
treatment for his psychiatric problems in 1999 and 2000.

B. Legal Analysis

In general, disability evaluations are assigned by applying a
schedule of ratings (rating schedule) which represent, as far as
can practicably be determined, the average impairment of earning
capacity. 38 U.S.C.A. 1155. Although the regulations require that,
in evaluating a given disability, that disability be viewed in
relation to its whole recorded history, 38 C.F.R. 4.41, where
entitlement to compensation has already been established, and an
increase in the disability rating is at issue, it is the present
level of disability which is of primary concern. Francisco v.
Brown, 7 Vet. App. 55 (1994). Also, where there is a question as to
which of two evaluations shall be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria required for that rating. Otherwise, the lower rating
will be assigned. 38 C.F.R. 4.7.

SSA documents and various employment records reveal that the
veteran has had various disabilities and has been entitled to SSA
benefits since 1983. He now asserts that the symptoms of his
service-connected psychiatric disability alone are sufficient to
produce total industrial impairment.

The medical evidence shows that the veteran's psychiatric
disability is currently diagnosed as PTSD. PTSD that produces total
occupational and social impairment, due to such symptoms as: gross
impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name

- 8 -

will be rated 100 percent. PTSD that produces occupational and
social impairment, with deficiencies in most areas, such as work,
school, family relations, judgment, thinking, or mood, due to such
symptoms as: suicidal ideation; obsessional rituals that interfere
with routine activities; speech intermittently illogical, obscure,
or irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of 'I
appearance and hygiene; difficulty in adapting to stressful
circumstances persona (including work or a worklike setting);
inability to establish and maintain effective relationships will be
rated 70 percent. PTSD that produces occupational and social
impairment with reduced reliability and productivity due to such
symptoms as: flattened affect; circumstantial, circumlocutory, or
stereotyped speech; panic attacks more than once a week; difficulty
in understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material,
forgetting to complete tasks); impaired judgment; impaired abstract
thinking; disturbances of motivation and mood; difficulty in
establishing and maintaining effective work and social
relationships will be rated 50 percent. PTSD that produces
occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and conversation normal), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, mild
memory loss (such as forgetting names, directions, recent events)
will be rated 30 percent. 38 C.F.R. 4.130, Code 9411.

Statements from the veteran and his live-in girlfriend, a
registered nurse, are to the effect that his service-connected
psychiatric disability is more severe than rated. The medical
evidence indicates that he has been treated for psychiatric
problems with medication and outpatient treatment since 1997, and
the reports of his VA psychiatric examinations in 1998, 1999, and
2000 show various symptoms attributable to his service-connected
psychiatric disability. The primary symptoms at the time of his VA
psychiatric examination in November 2000 included anxiety attacks,
anxiety, occasional paranoia, irritability, depression, suicidal
ideation with

- 9 -

plan, tangential and circumstantial speech, problems with insight
and judgment, and recollections of experiences in service. Prior to
August 2000, the effective date for the 70 percent evaluation for
the PTSD, the service connected disorder was manifested primarily
by anxiety, depression, suicidal ideation with no plans, and
recollections of experiences in service as shown by the reports of
his VA psychiatric examinations prior to August 2000.

The report of the February 1998 VA psychiatric examination shows
that the veteran's GAF (global assessment of functioning) score was
59 and that he had severe anxiety. At the time of his VA
psychiatric evaluations in 1999, the GAF was 60 and the examiner
who conducted the September 1999 VA psychiatric examination
concluded that the veteran was unemployable. The report of the VA
psychiatric examination in 2000 shows a GAF score of 40 and notes
that he was unemployable.

A GAF of 59 or 60 is indicative of moderate difficulty in social,
occupational or school functioning under the provisions of the
American Psychiatric Association's Diagnostic and Statistical
Manual for Mental Disorders, Fourth Edition (DSM IV) that is to be
used in the evaluation of the veteran's PTSD. 38 C.F.R. 4.125(a)
(2001). A GAF of 40 is indicative of symptoms that produce some
impairment in reality testing or communications or major impairment
in several areas, such as work or school, family relations,
judgment, thinking or mood.

After consideration of all the evidence, the Board finds that it
reveals that the veteran's psychiatric symptoms prior to August
2000 produced occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks. The Board recognizes that the
examiner who conducted the September 1999 VA psychiatric
examination of the veteran concluded the veteran was unemployable,
but the evidence reveals that he has non-service connected
disabilities that contribute to his unemployability. The evidence
as a whole does not show that the veteran's service-connected
psychiatric disability alone produced unemployability. Nor does the
evidence support the

- 10 -

assignment of a rating higher than 30 percent for PTSD under
diagnostic code 9411 prior to August 2000.

The report of the veteran's VA psychiatric examination in November
2000 indicates that he had a GAF of 40 and that his PTSD was then
manifested primarily by anxiety, occasional paranoia, irritability,
depression, suicidal ideation with plans, tangential and
circumstantial behavior, problems with insight and judgment, and
recollections of experiences in service that have produced total
occupational and social impairment from August 2000, the date of
the veteran's correspondence indicating that his service-connected
psychiatric disability was more severe than currently rated.

Hence, the Board finds that the preponderance of the evidence is
against the claim for an increased evaluation for PTSD prior to
August 2000. The benefit of the doubt doctrine is not for
application with regard to this part of the veteran's claim for an
increased evaluation for PTSD because the preponderance of the
evidence is against it. 38 U.S.C.A. 5107; Gilbert v. Derwinski, 1
Vet. App. 49 (1990).

The Board also finds that the evidence supports granting a total
schedular rating of 100 percent for the PTSD, effective from August
2000. This part of the veteran's claim for an increased evaluation
for PTSD is granted.

ORDER

An evaluation greater than 30 percent for PTSD prior to August 2000
is denied.

An increased evaluation of 100 percent for PTSD, effective from
August 2000, is granted, subject to the regulations applicable to
the payment of monetary benefits.

J. E. DAY
Member, Board of Veterans' Appeals

- 11 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 12 -



